ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection  dated 03/23/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Blynn L. Shideler on April 27, 2022.
Instructions to amend the application were as follows:
Claim 21, 28-32  to be amended as follows:
21. (Currently Amended) A system for conveyance of therapeutic agents using a configurable magnetic field comprising: 
at least two magnet subassemblies, each magnet subassembly with a north magnetic pole and a south magnetic pole, wherein each magnet subassembly is mounted for rotation about a magnet subassembly rotation axis that varies the orientation of the north magnetic pole and the south magnetic pole of the magnet subassembly; 
a yoke supporting each magnet subassembly and mounted for rotation about a yoke rotation axis that is offset from each magnet subassembly rotation axis, wherein rotation of the yoke configures a collective magnetic field of the system, wherein the respective magnet subassembly rotation axes of the at least two magnet subassemblies are offset on different sides of the yoke rotation axis; [[and]]
a plurality of magnetic materials associated with therapeutic agents to be conveyed by the system; and
wherein the plurality of magnetic materials and associated therapeutic agents to be conveyed by the system are influenced by the collective magnetic field to either be conveyed simultaneously towards a user selected region from multiple directions or conveyed simultaneously away from the user selected region in multiple directions by magnet orientations which minimize or maximize the time-averaged second spatial derivative of the combined magnetic field.  

28. (Currently Amended) A method for conveyance of therapeutic agents using a configurable magnetic field comprising: 
providing a magnetic field generating workstation comprising at least [[one]] two magnet [[subassembly]] subassemblies, each magnet subassembly with a north magnetic pole and a south magnetic pole, wherein each magnet subassembly is mounted for rotation about a magnet subassembly rotation axis that varies the orientation of the north magnetic pole and the south magnetic pole of the magnet subassembly, and a yoke supporting each magnet subassembly and mounted for rotation about a yoke rotation axis that is offset from each magnet subassembly rotation axis, wherein rotation of the yoke configures a collective magnetic field of the system; 
aligning the yoke with a user selected region within a subject; 
introducing a plurality of magnetic materials and associated therapeutic agents to be conveyed by the system into the subject;
 orientating each magnet subassembly by rotation about a magnet subassembly rotation axis to a specific angular location; [[and]] 
configuring the collective magnetic field of the magnetic field generating workstation by rotation of the yoke about the yoke axis; and
[[whereby]] wherein the plurality of magnetic materials and associated therapeutic agents to be conveyed by the system are influenced by the collective magnetic field to either be conveyed simultaneously towards the user selected region from multiple directions or conveyed simultaneously away from the user selected region in multiple directions by magnet orientations which minimize or maximize the time-averaged second spatial derivative of the combined magnetic field.

29. (Currently Amended) The method for conveyance of therapeutic agents using a configurable magnetic field according to claim 28, wherein the configuring the collective magnetic field of the magnetic field generating workstation by rotation of the yoke about the yoke rotation axis includes wherein the plurality of magnetic materials and associated therapeutic agents to be conveyed by the system are influenced by the collective magnetic field to be conveyed towards the user-selected region from multiple directions.  

30. (Currently Amended) The method for conveyance of therapeutic agents using a configurable magnetic field according to claim 29, wherein the collective magnetic field influencing the plurality of magnetic materials and associated therapeutic agents to be conveyed towards the user selected region from multiple directions is formed by magnet orientations which minimize the time-averaged second spatial derivative of the combined magnetic field.  
 
31. (Currently Amended) The method for conveyance of therapeutic agents using a configurable magnetic field according to claim 28, wherein the configuring the collective magnetic field of the magnetic field generating workstation by rotation of the yoke about the yoke rotation axis includes wherein the plurality of magnetic materials and associated therapeutic agents to be conveyed by the system are influenced by the collective magnetic field to be conveyed away from the user selected region in multiple directions.  

32. (Currently Amended) The method for conveyance of therapeutic agents using a configurable magnetic field according to claim 31, wherein the collective magnetic field influencing the plurality of magnetic materials and associated therapeutic agents to be conveyed away from the user selected region in multiple directions is formed by magnet orientations which maximize the time-averaged second spatial derivative of the combined magnetic field.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 21, the prior art of record fails to disclose or make obvious a system for conveyance of therapeutic agents using a configurable magnetic field comprising: at least two magnet subassemblies …wherein each magnet subassembly is mounted for rotation about a magnet subassembly rotation axis that varies the orientation of the north magnetic pole and the south magnetic pole of the magnet subassembly; a yoke supporting each magnet subassembly and mounted for rotation about a yoke rotation axis that is offset from each magnet subassembly rotation axis, wherein rotation of the yoke configures a collective magnetic field of the system, wherein the respective magnet subassembly rotation axes of the at least two magnet subassemblies are offset on different sides of the yoke rotation axis; a plurality of magnetic materials associated with therapeutic agents … and wherein the plurality of magnetic materials and associated therapeutic agents to be conveyed by the system are influenced by the collective magnetic field to either be conveyed simultaneously towards a user selected region from multiple directions or conveyed simultaneously away from the user selected region in multiple directions by magnet orientations which minimize or maximize the time-averaged second spatial derivative of the combined magnetic field including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 21.
As per independent Claim 28 , the prior art of record fails to disclose or make obvious a method for conveyance of therapeutic agents using a configurable magnetic field comprising: providing a magnetic field generating workstation comprising at least two magnet subassemblies… wherein each magnet subassembly is mounted for rotation about a magnet subassembly rotation axis …,and a yoke supporting each magnet subassembly and mounted for rotation about a yoke rotation axis that is offset from each magnet subassembly rotation axis, wherein rotation of the yoke configures a collective magnetic field of the system; aligning the yoke with a user selected region within a subject; introducing a plurality of magnetic materials and associated therapeutic agents to be conveyed by the system into the subject; orientating each magnet subassembly by rotation about a magnet subassembly rotation axis to a specific angular location; configuring the collective magnetic field of the magnetic field generating workstation by rotation of the yoke about the yoke axis; and wherein the plurality of magnetic materials and associated therapeutic agents to be conveyed by the system are influenced by the collective magnetic field to either be conveyed simultaneously towards the user selected region from multiple directions or conveyed simultaneously away from the user selected region in multiple directions by magnet orientations which minimize or maximize the time-averaged second spatial derivative of the combined magnetic field including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 28.
Prior art US 20150230810 A1  to Creighton et al. discloses a non-invasive magnetomotive therapeutic system (see figures 1-4, 12B, 14, 47) for increasing fluid flow through an obstructed blood vessel by non-invasive wireless manipulation of magnetic nanoparticles, the system including a base; an arm positioner coupled to the base; a permanent magnet coupled to the arm positioner producing a magnetic field and a directed magnetic gradient that is adapted to provide external magnetomotive control of magnetic nanoparticles introduced within vasculature of a subject, wherein the arm positioner is adapted to position and orient the permanent magnet relative to a head of a subject; a touchscreen user interface adapted to display information and receive input from an operator for use in controlling operation of the magnetomotive system, wherein the input includes one or more of a target brain hemisphere, a target artery and a head orientation angle; a controller that is configured to manipulate at least one of a position and an orientation of the permanent magnet to create a rotating magnetic field and to control a direction and a magnitude of a magnetic gradient of the permanent magnet, wherein manipulation of at least one of the rotating magnetic field, the direction of the magnetic gradient, and the magnitude of the magnetic gradient causes magnetic nanoparticles present within the vasculature to agglomerate into a plurality of magnetic nanoparticle structures and causes the magnetic nanoparticle structures to travel through fluid within the vasculature in an end-over-end walking motion in response to the rotating magnetic field and the magnetic gradient, and wherein the end-over-end walking motion of travel increases exposure of a fluid obstruction within a blood vessel of the vasculature to a thrombolytic agent present in the blood vessel and accelerates action of the thrombolytic agent on the fluid obstruction.
Prior art US 20110112427 A1 to Phillips; James William et al. discloses a non-invasive magnetic field therapy device (see figures 19-21) that includes a means for adjusting output of a magnetic field for influencing at least one of: an intrinsic frequency of a specified EEG band of a subject toward a pre-selected intrinsic frequency of the specified EEG band; and a Q-factor of an intrinsic frequency within a specified EEG band of a subject toward a pre-selected Q-factor, wherein the means for adjusting the output of the magnetic field is adapted to apply said magnetic field close to a head of the subject, and wherein at least one of the pre-selected intrinsic frequency and the pre-selected Q-factor is chosen in order to improve at least one of: neuropathic pain in the subject, a neurological disorder in the subject, a symptom of brain damage, and brain dysfunction in the subject.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent system Claim 21 and independent method Claim 28  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 22-27 which depend upon independent base claim 21, dependent claims 22-27  are allowable due to their direct/indirect dependency on allowable base claim 21. 
As per dependent claims 29-37 which depend upon independent base claim 28, dependent claims 29-37  are allowable due to their direct/indirect dependency on allowable base claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        April 27, 2022